EXHIBIT 10.3

AMENDED & RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (hereinafter referred to as this
“Agreement” or the “Employment Agreement”) is made and entered into as of
December 16, 2014 between ESA Management, LLC, a Delaware limited liability
company (the “Company”), and Jonathan Halkyard (the “Employee”).

WHEREAS, HVM L.L.C. and the Employee previously entered into an employment
agreement as of September 1, 2013, pursuant to which the Employee served as the
Chief Operating Officer of HVM L.L.C. (the “Original Agreement”);

WHEREAS, in connection with certain restructuring transactions that occurred
immediately prior to the initial public offering of Extended Stay America, Inc.
(“ESA”) and ESH Hospitality, Inc., the Company assumed the Original Agreement;
and

WHEREAS, the Company wishes for the Employee to serve as the Chief Financial
Officer of the Company and ESA and the Employee wishes to accept such
employment, and the parties wish to enter into this Agreement to set forth the
terms of such employment.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

1. Employment Period. Subject to Section 4 hereof, the Company will employ the
Employee, and the Employee will serve the Company under the terms of this
Agreement for a period commencing on January 5, 2015 (the “Effective Date”) and
ending on September 30, 2015. The Employee’s period of employment pursuant to
this Agreement shall hereinafter be referred to as the “Employment Period.”

2. Duties and Status.

A. Position. The Company hereby engages the Employee as its Chief Financial
Officer (“CFO”) on the terms and conditions set forth in this Agreement. During
the Employment Period, the Employee shall have such authority and responsibility
and perform such duties consistent with the CFO’s position as may be assigned
from time to time by the Company. The Employee agrees to devote substantially
all of his business time, efforts and skills to the performance of his duties
and responsibilities under this Agreement. During the Employment Period, the
Employee shall report directly to the Company’s Chief Executive Officer (the
“CEO”).

B. Standard of Care. The Employee agrees to carry out his duties hereunder in a
reasonable, diligent, prudent and professional manner consistent with his
fiduciary duties as an officer of the Company.

3. Compensation and Benefits.

A. Salary. During the Employment Period, the Company shall pay to the Employee,
as compensation for the performance of his duties and obligations under this
Agreement, a base



--------------------------------------------------------------------------------

salary at the rate of $550,000 per annum (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company; provided however,
that for 2014, Employee will receive a pro-rated portion based upon the
Effective Date. The Base Salary shall be reviewed annually by the Company in
accordance with Company policies.

B. Bonus. During the Employment Period, the Employee shall be eligible to
receive an annual bonus (the “Bonus”) under the Company’s annual bonus program
as may be in effect from time to time. With respect to such Bonus, the Employee
shall have an annual target bonus opportunity of $550,000 (the “Target Bonus”).
The Compensation Committee (the “Committee”) of the Board of Directors of ESA
(the “Board”) will determine the actual performance and the amount of the Bonus
in accordance with the terms of the annual bonus program, and will pay such
Bonus prior to March 15th of the following year. The payment of any Bonus is
expressly conditioned upon Employee’s active status as CFO on the date any such
Bonus is payable, unless otherwise provided in Section 5.

C. Benefits. During the Employment Period, the Employee shall be entitled to
participate in all of the employee benefit plans of the Company in effect during
the Employment Period which are generally available to similarly situated
employees of the Company, subject to and on a basis consistent with, the terms,
conditions and overall administration of such plans.

D. Business Expenses. During the Employment Period, the Company shall promptly
reimburse the Employee for all appropriately documented, reasonable
out-of-pocket business expenses incurred by the Employee in the performance of
his duties under this Agreement in accordance with Company policies.

E. Equity Grant. As soon as reasonably practicable after the Effective Date, ESA
shall award the Employee a grant of 100,000 restricted stock units under the
Extended Stay America, Inc. 2013 Long-Term Incentive Plan (the “RSU Award”). The
RSU Award will be scheduled to vest 50% on each anniversary of the date of
grant. Notwithstanding any other provision of this Agreement to the contrary, in
the event of a termination of the Employee’s employment with the Company for any
reason, other than by the Company for Cause (as defined below) or by the
Employee without Good Reason (as defined below), any unvested portion of the RSU
Award as of the date of such termination shall fully vest.

F. Indemnification and D&O Insurance.

(i) The Company shall, to the full extent permitted by law and subject to the
Company’s governing documents, indemnify and hold harmless the Employee from and
against any liability, damage, claim, settlement, or expense incurred by reason
of any act performed or omitted to be performed by the Employee in connection
with the business of the Company, including, without limitation, reasonable
attorneys fees and reasonable expenses incurred by the Employee in connection
with the defense of any action based on any such act or omission. Without
limiting the foregoing, the Employee shall be entitled to the benefit of the
indemnification provisions available to similarly situated officers of the
Company.

(ii) The Employee shall be covered under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent of the limits and
subject to any exclusions provided in the policy as are applicable to the
Company’s officers in general.



--------------------------------------------------------------------------------

4. Termination of Employment.

A. Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Employment Period, and the
Executive may voluntarily terminate his employment hereunder for any reason
during the Employment Period, in each case in accordance with such notice as
required pursuant to this Section 4.

B. Termination Without Cause. The Company may terminate the Employee’s
employment hereunder without Cause during the Employment Period upon thirty
(30) days’ prior written notice to the Employee.

C. Termination for Cause. The Company may terminate the Employee’s employment
hereunder for Cause. For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder if such termination
shall be the result of:

(i) willful fraud or misconduct, or gross negligence in connection with the
Employee’s performance of duties hereunder;

(ii) the deliberate or intentional failure or willful nonfeasance by the
Employee to substantially perform his duties hereunder;

(iii) conduct which is materially detrimental to the reputation, goodwill or
business operations of the Company or any of its affiliates; or

(iv) the conviction for, or plea of nolo contendere to, a charge of commission
of a felony.

D. Good Reason. The Employee may voluntarily terminate his employment hereunder
for any reason, including Good Reason upon thirty (30) days’ prior written
notice to the Company, provided, that, the Employee has provided such written
notice setting forth the conduct of the Company that constitutes Good Reason (as
defined below) within sixty (60) days of the first date on which the Employee
has knowledge of such conduct. For purposes of this Agreement, “Good Reason”
shall mean:

(i) any materially adverse modification of the Employee’s positions,
responsibilities or titles;

(ii) a reduction of the Employee’s Base Salary; or

(iii) any failure by the Company to comply in all material respects with the
compensation and benefits provisions of Section 3 hereof or any other material
breach of this Agreement by the Company, including the Employee’s being required
to report to any person other than the CEO, which breach remains uncured thirty
(30) days after notice of such breach is delivered by the Employee to the
Company.



--------------------------------------------------------------------------------

E. Termination Upon Death or Disability. The Employment Period shall be
terminated by the death of the Employee. The Employment Period may be terminated
by the Company if, in the reasonable judgment of the Board, the Employee shall
be rendered incapable of performing his duties to the Company by reason of any
physical or mental impairment that can be expected to result in death or that
can be expected to last for a period of either (i) six (6) or more consecutive
months from the first date of the Employee’s absence due to the disability; or
(ii) nine (9) months during any twelve (12) month period (a “Disability”). If
the Employment Period is terminated by reason of Disability of the Employee, the
Company shall give thirty (30) days’ advance written notice to that effect to
the Employee.

5. Consequences of Termination.

A. Without Cause, for Good Reason. In the event the Employee’s employment by the
Company is terminated during the Employment Period as a result of (a) the
Employee’s termination by the Company without Cause, or (b) the Employee’s
voluntary resignation for Good Reason, then neither the Employee nor the
Employee’s beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive: (i) any
unpaid portion of the Base Salary provided for in Section 3.A. paid through the
date of termination; (ii) payment of the Bonus earned for the year prior to such
termination (to the extent not already paid); (iii) reimbursement for any
expenses incurred prior to the termination date for which the Employee shall not
have theretofore been reimbursed as provided in Section 3.D. hereof;
(iv) payment of all other accrued obligations of the Company, including accrued
vacation and entitlements under the Company’s welfare and retirement plans (each
such payment, and any payments to be provided pursuant to sub-sections (i),
(ii) and (iii) above, an “Accrued Benefit” and together, the “Accrued
Benefits”); (v) a lump sum payment equal to one times the sum of the Employee’s
Base Salary and target Bonus, each as in effect on the date of termination;
(vi) payment of a Bonus for the year of termination in the amount of the Bonus
that would have been payable for the year of termination, based on actual
performance as determined at the end of the applicable performance period under
the terms of the Company’s annual bonus plan, multiplied by a fraction, the
numerator of which is the number of days in such year through the termination
date and the denominator of which is 365, which amount shall be payable at the
same time as bonuses are paid to similarly situated employees in accordance
Section 3.B.; and (vii) reimbursement for COBRA premiums for the one year period
following termination date. Payment of any Accrued Benefits shall be made in
accordance with the usual applicable policies in effect at the Company as if the
Employee continued employment. Payment of the amounts set forth in subsections
(v), (vi), and (vii) above shall not commence prior to the sixtieth (60th) day
following the date of the Employee’s termination of employment.

B. Termination Due to Death. In the event that the Employee’s employment with
the Company is terminated on account of the Employee’s death, neither the
Employee nor the Employee’s beneficiaries or estate will have any further rights
or claims against the Company under this Agreement except the right to receive
any (i) any Accrued Benefits; and (ii) payment of a Bonus for the year of
termination in the amount of the Target Bonus for the year of



--------------------------------------------------------------------------------

termination, multiplied by a fraction, the numerator of which is the number of
days in such year through the termination date and the denominator of which is
365, which amount shall be payable at the same time as bonuses are paid to
similarly situated employees in accordance Section 3.B. Payment of any Accrued
Benefits shall be made in accordance with the usual applicable policies in
effect at the Company as if the Employee continued employment. Payment of the
amount set forth in subsection (ii) above shall not commence prior to the
sixtieth (60th) day following the date of the Employee’s termination of
employment.

C. Termination Due to Disability. In the event that the Employee’s employment
with the Company is terminated on account of the Employee’s Disability, neither
the Employee nor the Employee’s beneficiaries or estate will have any further
rights or claims against the Company under this Agreement except the right to
receive (i) any Accrued Benefits; (ii) continued payment of the Employee’s Base
Salary, as in effect on the date of termination, for the greater of (a) the
balance of the calendar year in which the Employee was deemed to have a
Disability or (b) six (6) months, which payments shall be made in accordance
with the usual payroll policies in effect at the Company as if the Employee had
continued employment; provided that the first payment shall be made on the
sixtieth (60th) day after the Employee’s termination of employment and such
first payment shall include payment amounts that would otherwise be due prior
thereto; and (iii) payment of a Bonus for the year of termination in the amount
of the Target Bonus for the year of termination, multiplied by a fraction, the
numerator of which is the number of days in such year through the termination
date and the denominator of which is 365, which amount shall be payable at the
same time as bonuses are paid to similarly situated employees in accordance
Section 3.B. Payment of any Accrued Benefits shall be made in accordance with
the usual applicable policies in effect at the Company as if the Employee
continued employment. Payment of the amount set forth in subsection (iii) above
shall not commence prior to the sixtieth (60th) day following the date of the
Employee’s termination of employment.

D. Release. The obligation of the Company to make any of the payments to the
Employee under Sections 5.A.(v), (vi) and (vii); Section 5.B.(ii); Sections
5.C.(ii) and (iii); and Section 5.E.(ii) shall be conditioned upon the execution
and delivery by the Employee of a general release substantially in the form
attached as Appendix A, and such release becoming effective and irrevocable in
its entirety on or prior to the sixtieth (60th) day following the date of the
Employee’s termination of employment, in which the Employee unconditionally,
without any reservation, irrevocably and forever releases and discharges the
Company and its affiliates, and those parties for which Employee has provided
services in connection with his employment by the Company, including without
limitation, their respective shareholders, members, partners, officers,
directors, managers and employees (collectively, the “Released Parties”) of and
from any and all claims, causes of action or demands, that the Employee then
has, or may have, against any of the Released Parties, other than claims arising
under this Agreement.

E. Other Termination. In the event that the Employee’s employment with the
Company is terminated during the Employment Period as a result of (a) a
voluntary resignation/termination by the Employee other than for Good Reason, or
(b) by the Company for Cause, neither the Employee nor the Employee’s
beneficiaries or estate will have any further rights or claims against the
Company under this Agreement except the right to receive (i) any Accrued
Benefits; and (ii) other than upon a termination by the Company for Cause,
payment of



--------------------------------------------------------------------------------

a Bonus for the year of termination in the amount of the Bonus that would have
been payable for the year of termination, based on actual performance as
determined at the end of the applicable performance period under the terms of
the Company’s annual bonus plan, multiplied by a fraction, the numerator of
which is the number of days in such year through the termination date and the
denominator of which is 365, which amount shall be payable at the same time as
bonuses are paid to similarly situated employees in accordance Section 3.B.
Payment of any Accrued Benefits shall be made in accordance with the usual
applicable policies in effect at the Company as if the Employee continued
employment. Payment of the amount set forth in subsection (ii) above shall not
commence prior to the sixtieth (60th) day following the date of the Employee’s
termination of employment.

F. Withholding of Taxes. All payments required to be made by the Company to the
Employee under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.

G. Return of Records. Upon any termination of employment, whether voluntary or
involuntary, or upon the Company’s request at any time, the Employee shall
immediately return to the Company all documents and other materials in any
medium including but not limited to electronic, which relate in any way to the
Company, including notebooks, correspondence, memos, drawings or diagrams,
computer files and databases, graphics and formulas, whether prepared by the
Employee or by others and whether required by the Employee’s work or for his
personal use, whether copies or originals, unless the Employee first obtains the
Company’s written consent to keep such records.

H. Mitigation. The Employee shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company under this
Agreement (including the obligations of the Company under Section 3.F.), and
there shall be no offset against amounts or benefits due to the Employee under
this Agreement or otherwise on account of any claim (other than any preexisting
debts then due in accordance with their terms) the Company or its affiliates may
have against the Employee or any remuneration or other benefit earned or
received by Employee after such termination.

6. Restrictive Covenants.

A. Non-Disparagement. During the Employee’s term of employment with the Company
and at all times thereafter, the Employee shall not defame, disparage, make
negative statements about or act in any manner that is intended to or does
damage to the goodwill, business or personal reputations of any of the Company
and its affiliates, and their respective shareholders, members, partners,
officers, directors, managers and employees.

B. Confidentiality. Employee agrees that during his employment with the Company,
he has and will have access to confidential information and/or proprietary
information about the Company and/or its clients, including, but not limited to,
trade secrets, methods, models, passwords, access to computer files, financial
information and records, forecasts, computer software programs, agreements
and/or contracts between the Company and its respective clients,



--------------------------------------------------------------------------------

client contracts, prospective contracts, creative policies and ideas, public
relations and public affairs campaigns, media materials, budgets, practices,
concepts, strategies, methods of operation, technical and scientific
information, discoveries, developments, formulas, specifications, know-how,
design inventions, marketing and business strategies and financial or business
projects, and information about or received from clients and other companies
with which the Company does business. The foregoing shall be collectively
referred to as “Confidential Information,” provided that Confidential
Information shall not include such information that is generally available to
the public (other than as a result of disclosure by the Employee) or information
publicly known in the industry. Disclosure of any Confidential Information will
not be prohibited if such disclosure is directed pursuant to a valid and
existing subpoena or order of a court or other governmental body or agency
within the United States; provided, that the Employee will first have given
prompt notice to the Company of any such subpoena or order (or proceeding
pursuant to any such order). Such Confidential Information is not readily
available to the public and accordingly, Employee agrees that he will not at any
time, whether during his employment with the Company or thereafter, disclose to
anyone (other than in furtherance of the business of the Company) any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties.

C. Non-Competition after Termination. In consideration of the rights and
benefits hereunder, the Employee agrees that so long as he is an employee of the
Company and for a period of one (1) year (the “Non-Competition Period”) after
the date of termination of his employment, he shall not: (i) solicit or
encourage any employee of the Company to leave the employment of the Company; or
(ii) directly or indirectly, as owner, member, manager, partner, joint venturer,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, licensor, or in any other capacity whatsoever, engage in, become
financially interested in, employed by or have any connection with, any person,
entity or business in the extended stay lodging sector that is in competition
with the Company’s business (a “Competing Business”), provided, however, that
Employee may (i) form his own company for purposes of constructing or operating
extended stay hotels, so long as he is in compliance with the non-solicit
provision contained in this Section 6.C. and (ii) own any securities of any
corporation which is engaged in such business and is publicly owned and traded,
but in an amount not to exceed at any one time one percent (1%) of the class of
a publicly traded stock or securities of such corporation.

D. Enforcement. The Employee acknowledges and agrees that the provisions of this
Agreement, including Section 6, are reasonable and necessary for the successful
operation of the Company. The Employee further acknowledges that if the Employee
breaches any provision of this Agreement, including Section 6, the Company will
suffer irreparable injury. It is therefore agreed that the Company shall have
the right to an injunction or other order from a court of competent jurisdiction
enjoining such breach or threatened breach, without posting any bond. The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages. If any provision of this Agreement is determined by a court of
competent jurisdiction to be not enforceable in the manner set forth herein, the
Employee and the Company agree that it is the intention of the parties that such
provision should be enforceable to the maximum extent possible under applicable
law.



--------------------------------------------------------------------------------

7. Section 409A.

A. The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations and guidance promulgated thereunder
(collectively “Section 409A”) and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be exempt from Section 409A or in
compliance therewith, as applicable. If the Employee notifies the Company that
the Employee has received advice of tax counsel of national reputation with
expertise in Section 409A that any provision of this Agreement (or of any award
of compensation, including equity compensation or benefits) would cause the
Employee to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor) or the Company independently makes such
determination, the Company shall, after consulting with the Employee, reform
such provision to try to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Section 409A.

B. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of
Section 409A and the payment thereof prior to a “separation from service” would
violate Section 409A. For purposes of any such provision of this Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

C. All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event, any expense or reimbursement described in this Employment Agreement shall
meet the following requirements: (i) the amount of expenses eligible for
reimbursement provided to the Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement to the Employee in any other
calendar year; (ii) the reimbursements for expenses for which the Employee is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit; and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.

D. For purposes of Section 409A, the Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.



--------------------------------------------------------------------------------

8. Notice.

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person or by courier, telegraphed, telexed or by facsimile transmission or sent
by express, registered or certified mail, postage prepaid, addressed as follows:

 

If to the Company:   

ESA Management, LLC

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Attention: General Counsel

Facsimile No.: (980) 345-1665

If to Employee: During the Employment Period, at his principal office at the
Company (including designated facsimile number), and at all times to his
principal residence or home facsimile number as reflected in the records of the
Company.

Each party may change its address by written notice in accordance with this
Section 8.

9. Governing Law.

This Agreement shall be governed by and enforceable in accordance with the laws
of the State of New York applicable to contracts executed and performed within
such state, without giving effect to the principles of conflict of laws thereof.
Except as provided in Section 6.D. above, any controversy, claim or dispute
arising out of or relating to this Agreement, or any breach or alleged breach
hereof, shall be settled by final and binding arbitration, conducted in New York
City, New York, before, and in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. The costs of such
arbitration shall be borne equally by the parties thereto and each party shall
bear such party’s own attorneys’ fees in connection with such arbitration;
provided, however, that if the Employee is the prevailing party in any
arbitration arising under this Section, he shall be entitled to recover from the
Company his reasonable attorneys’ fees and expenses incurred with respect
thereto in addition to any other available remedies.

10. Successors and Assigns.

This Agreement shall be binding upon Company’s successors and assigns. The term
“Company” as used herein includes such successors and assigns. The term
“successors and assigns” as used herein means any person or entity that acquires
all or substantially all of Company’s assets and business (including this
Agreement) whether by operation of law or otherwise. This Agreement, with
respect to Employee, is for personal services, and is therefore not assignable.



--------------------------------------------------------------------------------

11. Severability.

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

12. Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

13. Entire Agreement.

This Agreement constitutes the entire agreement by the Company and the Employee
with respect to the subject matter hereof and except as specifically provided
herein, supersedes any and all prior agreements or understandings between the
Employee and the Company with respect to the subject matter hereof, including
the Original Agreement, whether written or oral. This Agreement may be amended
or modified only by a written instrument executed by the Employee and the
Company.

14. No Conflict.

The Employee represents and warrants that Employee is not in default under, or
in breach of, any agreement requiring Employee to preserve the confidentiality
of any information, client lists, trade secrets or other confidential
information or agreements not to compete or interfere with any prior employer
including, but not limited to, any employment agreement; and neither the
execution and delivery of this agreement nor the performance by Employee of
Employee’s obligations hereunder will conflict with, result in a breach of, or
constitute a default under, any confidentiality or non-competition agreement or
any employment agreement to which Employee is a party or to which Employee may
be subject.

15. Attorney’s Fees.

The Company agrees to promptly pay all fees and charges of the Employee’s
attorneys reasonably incurred by the Employee in connection with the negotiation
and execution of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

ESA Management, LLC, a Delaware limited liability company By:   Extended Stay
America, Inc., as its sole member By:  

/s/ James L. Donald

Name:   James L. Donald Title:   President & Chief Executive Officer Jonathan
Halkyard

/s/ Jonathan Halkyard



--------------------------------------------------------------------------------

Appendix A

RELEASE

Jonathan Halkyard (“Employee”) and ESA Management, LLC (the “Company”), for and
in consideration of the payments and benefits that Employee shall receive under
the Amended and Restated Employment Agreement dated as of December 16, 2014 (the
“Employment Agreement”), and in consideration of the mutual consideration
contained in the Employment Agreement, Employee and the Company hereby execute
the following General Release (“Release”) and agree as follows (capitalized
terms not defined below shall have the meaning set forth in the Employment
Agreement):

1. Employee understands and agrees that from and after the date of his
termination of employment with the Company, he no longer is authorized to incur
any expenses, obligations or liabilities on behalf of the Company.

2. Employee, on behalf of Employee, Employee’s agents, assignees, attorneys,
successors, assigns, heirs and executors, does hereby fully and completely
forever release each of the Company and those parties for which Employee has
provided services in connection with his employment by the Company, including
without limitation, their respective affiliates, predecessors and successors and
all of their respective past and/or present officers, directors, partners,
members, managing members, managers, executives, agents, representatives,
administrators, attorneys, insurers and fiduciaries in their individual and/or
representative capacities (hereinafter collectively referred to as the “Released
Parties”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which Employee or Employee’s heirs, executors,
administrators, successors and assigns ever had, now have or may have against
the Released Parties or any of them, in law, admiralty or equity, whether known
or unknown to Employee, for, upon, or by reason of any matter, action, omission,
course or thing whatsoever occurring up to the date this Release is signed by
Employee, including, without limitation, in connection with or in relationship
to Employee’s employment or other service relationship with the Company or its
respective affiliates, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with the Company or its respective affiliates (such released claims are
collectively referred to herein as the “Released Claims”).

3. The Released Claims include, without limitation, (i) any and all claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
and any and all other federal, state or local laws, statutes, rules and
regulations pertaining to employment or otherwise, and (ii) any claims for
wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, or any other claims under any statute, rule, regulation or
under the common law, including compensatory damages, punitive damages,
attorney’s fees, costs, expenses and all claims for any other type of damage or
relief. The Released Claims shall not include any claims (i) to entitlements
under the Employment Agreement, (ii) for indemnification, advancement of
expenses and other right to



--------------------------------------------------------------------------------

benefit from the exculpatory provisions pursuant under the organizational
documents of the Company, or (iii) any right to accrued salary or vacation, or
entitlements under any employee benefit plan maintained by the Company.

4. This means that, by signing this Release, the Employee shall have waived any
right which the Employee may have had to bring a lawsuit or make any claim
against the Released Parties based on the Released Claims. If any government
agency brings any claim or conducts any investigation against the Company,
nothing in this Release forbids Employee from cooperating in such proceedings,
but by this Release, Employee waives and agrees to relinquish any damages or
other individual relief that may be awarded as a result of any such proceedings.

5. Employee agrees to make himself reasonably available to the Company in
connection with any claims, disputes, investigations, regulatory examinations or
actions, lawsuits or administrative proceedings relating to matters in which
Employee was involved during the period in which Employee was an officer of the
Company, and to provide information to the Company, and otherwise cooperate with
the Company in the investigation, defense or prosecution of such actions.

6. Employee represents that he has read carefully and fully understands the
terms of this Release, and that Employee has been advised to consult with an
attorney and has had the opportunity to consult with an attorney prior to
signing this Release. Employee acknowledges that he is executing this Release
voluntarily and knowingly and that he has not relied on any representations,
promises or agreements of any kind made to Employee in connection with
Employee’s decision to accept the terms of this Release, other than those set
forth in this Release. Employee acknowledges that Employee has been given at
least twenty-one (21) days to consider whether Employee wants to sign this
Release and that the Age Discrimination in Employment Act gives Employee the
right to revoke this Release within seven (7) days after it is signed, and
Employee understands that he will not receive any payments due him under the
Employment Agreement until such seven (7) day revocation period (the “Revocation
Period”) has passed and then, only if Employee has not revoked this Release.
Upon such revocation, this Release and the provisions entitling him to future
benefits under the Employment Agreement shall be null and void and of no further
force and effect. To the extent Employee has executed this Release within less
than twenty-one (21) days after its delivery to Employee, Employee hereby
acknowledges that his decision to execute this Release prior to the expiration
of such twenty-one (21) day period was entirely voluntary.

7. The Company does hereby fully and completely forever release Employee from
any and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which the Company, its subsidiaries, its successors or assigns ever had, now
have or may have against the Employee, in law, admiralty or equity, whether
known or unknown to the Company for, upon, or by reason of, any matter, action,
omission, course or thing whatsoever occurring up to the date this Release is
signed by the Company, including, without limitation, in connection with or in
relationship to Employee’s employment or other service relationship with the
Company or its respective affiliates, the termination of any such employment or
service relationship and any applicable employment, compensatory or equity
arrangement with the Company or its respective affiliates; provided however that



--------------------------------------------------------------------------------

notwithstanding anything to the contrary herein, the Company does not hereby
release the Employee for acts of fraud or willful misconduct, whether or not
known to the Company at the date this Release is signed.

 

 

Employee

 

Date

 

 

Date